816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney ROBINSON, Appellant,v.SUPERINTENDENT, VIRGINIA STATE PENITENTIARY, Appellee.
No. 85-6393.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided March 2, 1987.

Before RUSSELL and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Rodney Robinson, appellant pro se.
Thomas D. Bagwell, Assistant Attorney General, for appellee.
PER CURIAM:


1
Rodney Robinson, a Virginia inmate, seeks to appeal the district court's denial of habeas corpus relief.  Robinson, who was represented by counsel in the district court, sought to set aside his state court conviction of murder, rape and burglary on the grounds that (1) he was subjected to an illegal arrest;  (2) his confession taken subsequent to the illegal arrest should have been excluded due to the violation of his Fourth Amendment rights;  and (3) his confession was not voluntarily given.


2
Robinson's habeas petition was referred to a magistrate, pursuant to 28 U.S.C. Sec. 636(b), who recommended that relief be denied on all three grounds.  The only issue raised in Robinson's objections to the magistrate's report, and so the only issue presented for appellate review,* is Robinson's contention that the magistrate erred in concluding that Stone v. Powell, 428 U.S. 465 (1976), barred consideration of the Fourth Amendment contentions raised in the first two claims.  Robinson argued that the heavy case load which faced the Virginia Supreme Court prior to creation of the intermediate court of appeals prevented meaningful appellate review of the denial of his suppression motion, thereby denying him the full and fair opportunity to litigate his Fourth Amendment claims required by Stone v. Powell.


3
The district court, upon its de novo review of the issues raised in Robinson's objections, found the objections without merit and adopted the magistrate's recommendation in full.  We similarly find without merit Robinson's contention that the Virginia courts did not provide a full and fair opportunity to litigate his Fourth Amendment claims.  Accordingly, Stone v. Powell is properly applied to bar federal review of those claims.


4
Finding, therefore, no probable cause to appeal the district court's denial of habeas relief, we deny a certificate of probable cause and dismiss Robinson's appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.



*
 See United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984) (adopting rule that appellant waives appellate review by failing to present to district court his objections to magistrate's recommended disposition).  See, e.g., Praylow v. Martin, 761 F.2d 179, 180 n. 1 (4th Cir.), cert. denied, --- U.S. ----, 54 U.S.L.W. 3375 (Dec. 2, 1985) (applying Schronce rule).  See generally Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032, 4034 (Dec. 4, 1985) ("by precluding appellate review of any issue not contained in objections, [the waiver rule] prevents a litigant from 'sandbagging' the district judge by failing to object and then appealing."